         Case 5:20-cv-00016-MTT Document 13 Filed 02/03/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF GEORGIA, ALBANY DIVISION

PERRY THOMAS, individually and as the      *
Surviving Spouse of JENNIFER PARTEE        *
THOMAS, Deceased, and as Guardian and Next *
Friend of ANDREW PAYNE THOMAS,             *
DARRELL RODNEY PARTEE, individually        *               CIVIL ACTION FILE
and as Administrator of the Estate of      *               NO. 5:20-CV-00016-MTT
JENNIFER PARTEE THOMAS, Deceased, and *
MARY DENISE PARTEE,                        *
                                           *
Plaintiffs,                                *
                                           *
YURIEN B. CHAVEZ, US XPRESS                *
TRANSPORT CORP., and PROGRESSIVE *
EXPRESS INSURANCE COMPANY,                 *
                                           *
Defendants.                                *

                                           ORDER

       IT APPEARING to the Court that Plaintiffs, PERRY THOMAS, individually and as the

Surviving Spouse of JENNIFER PARTEE THOMAS, Deceased, and as Guardian and Next

Friend of ANDREW PAYNE THOMAS, DARRELL RODNEY PARTEE, individually and as

Administrator of the Estate of JENNIFER PARTEE THOMAS, Deceased, and MARY DENISE

PARTEE, and Plaintiffs' uninsured or underinsured motorist insurance carrier, STATE FARM

have entered into a Consent Motion and Agreement for the dismissal of State Farm from this

action without prejudice upon certain specified terms and conditions as set forth in the written

Consent Motion and Agreement for dismissal of uninsured or underinsured motorist insurance

carrier without prejudice pursuant to Yarbrough v. Dickinson, 183 Ga. App. 489, 359 S.E.2d 235

(1987); and the Court having duly considered said motion and agreement;

       IT IS HEREBY CONSIDERED, ORDERED AND ADJUDGED that said Consent

Motion to Dismiss State Farm from this action without prejudice is hereby granted and sustained,

and State Farm is hereby dismissed from this action without prejudice and expressly conditioned
         Case 5:20-cv-00016-MTT Document 13 Filed 02/03/20 Page 2 of 2



upon the terms and conditions set forth in the written Consent Motion and Agreement between

Plaintiffs, PERRY THOMAS, individually and as the Surviving Spouse of JENNIFER PARTEE

THOMAS, Deceased, and as Guardian and Next Friend of ANDREW PAYNE THOMAS,

DARRELL RODNEY PARTEE, individually and as Administrator                of   the   Estate   of

JENNIFER PARTEE THOMAS, Deceased, and MARY DENISE PARTEE, and STATE

FARM.

      SO ORDERED this 3rd day of February, 2020.

                                          /s/ Marc T. Treadwell
                                          Marc T. Treadwell
                                          U.S. District Court Judge, Middle District of Georgia
